   Case 4:18-cr-00609 Document 44 Filed on 05/24/19 in TXSD Page 1 of 1
                                                                          United States District Court
                                                                             Southern District of Texas

                                                                                ENTERED
                                                                                May 24, 2019
                     UNITED STATES DISTRICT COURT                            David J. Bradley, Clerk
                      SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

UNITED STATES OF AMERICA                  §
                                          §
      V.                                  §   CRIMINAL NO. 4:18-cr-609
                                          §
KAMALDEEP GANDHI,                         §   Hon. Ewing Werlein, Jr.
        Defendant.                        §

                                      ORDER

      The UNITED STATES OF AMERICA having moved this Court, without

opposition from the defendant, to continue the defendant's sentencing date, which is

currently scheduled for August 23, 2019, for an additional period of six months.

      IT IS HEREBY ORDERED THAT the Second Consent Motion to Continue

Sentencing Date is GRANTED and the defendant's sentencing date is reset for

February 07, 2020 at 10:00 a.m.




Signed on May   U     2019.

                                              h.��)9,
                                              United States District Judge
